Citation Nr: 0320055	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of St. Petersburg, Florida.  Most 
recently the Board denied service connection for the cause of 
the veteran's death by decision of February 2000.  The case 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000 an Unopposed 
Motion for Remand and to Stay Proceedings was submitted in 
light of the changes brought about by the Veterans Claims 
Assistance Act.  In December 2000, the Court granted the 
motion and vacated the Board's February 2000 decision.  The 
case was returned to the Board.


REMAND

After this case was returned to the Board, additional 
development was undertaken.  The development was undertaken 
pursuant to authority granted to the Board under 38 C.F.R. 
§ 19.2 (2002).  Additional evidence was received, some of 
which had been in the claims file, some of which was not.  
There has been no waiver of RO consideration of the 
information.

By decision of the Federal Circuit Court, the Board's 
authority to do such development and then readjudicate the 
case was invalidated or restricted.  Disabled American 
Veterans, 327 F. 3d 1339 (Fed. Cir. 2003).  Thus, this matter 
must be returned to the RO for readjudication.

In addition, there has been no comprehensive letter sent to 
the appellant explaining the Veteran's Claims Adjustment Act 
of 2000 (VCAA).  Specifically she has not been informed what 
information she should provide and what evidence the VA will 
receive.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should send such a letter.

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should provide the appellant 
with notice of the VCAA to include 
evidence needed to sustain her claim and 
information as to which parties will get 
which evidence.

2.  The RO should forward the case to an 
appropriate VA physician regarding the 
effect, if any, of pulmonary tuberculosis 
in the veteran's life.  The claims file 
must be made available to the physician 
for review.  The reviewing physician 
should offer an opinion as to whether it 
is at least as likely as not that 
pulmonary tuberculosis caused or 
contributed materially or substantially 
to cause the veteran's death.  A complete 
rationale including medical principles 
used in reaching the opinion should be 
set forth.  If an opinion cannot be 
entered without resort to speculation, 
that too should be noted.

3.  Thereafter, the RO should 
readjudicate the instant issue by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
allow the parties a reasonable period of 
time to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




